Name: Commission Regulation (EU) NoÃ 791/2010 of 6Ã September 2010 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  international law;  air and space transport;  organisation of transport
 Date Published: nan

 8.9.2010 EN Official Journal of the European Union L 237/10 COMMISSION REGULATION (EU) No 791/2010 of 6 September 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the European Union and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the European Union referred to in Chapter II of Regulation (EC) No 2111/2005 (3). (2) In accordance with Article 6(1) of Regulation (EC) No 2111/2005, two Member States adopted exceptional measures imposing an immediate operating ban in respect of their own territory in order to react to unforeseen safety problems. (3) In accordance with Article 6(3) of Regulation (EC) No 2111/2005 and Article 2 of Commission Regulation (EC) No 473/2006 (4) of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005, the two Member States requested to update the list of carriers banned from operating within the European Union. (4) It is evident that the continued operation of these carriers is likely to constitute a serious risk to safety, and that such a risk has not been fully resolved by means of urgent measures taken by the two Member States concerned. (5) The Commission informed the air carriers concerned indicating the essential facts and considerations which would form the basis for a decision to impose on it an operating ban within the European Union. (6) Since urgent measures are necessary to resolve this situation, therefore, in accordance with Article 4(3) of Regulation (EC) No 473/2006, the Commission is not required to comply with the provisions of Article 4(1) of the same Regulation. However opportunity was given by the Commission to the air carriers in question to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission and members of the Air Safety Committee. (7) The competent authority with responsibility for regulatory oversight over the air carriers concerned has been consulted by the Commission as well as by some Member States. (8) Regulation (EC) No 474/2006 should therefore be amended accordingly. (9) There is verified evidence of serious safety deficiencies on the part of Meridian Airways certified in the Republic of Ghana. These deficiencies have been identified by Belgium, France, Germany, The Netherlands and the United Kingdom during ramp inspections performed under the SAFA programme (5). (10) At a meeting with the Commission on 9 June 2010, also attended by the competent authorities of Ghana together with the competent authorities of Belgium and the United Kingdom, the air carrier submitted a Corrective Action Plan designed to address the safety deficiencies. (11) The United Kingdom and Belgium communicated to the Commission that on 23 July 2010 and 27 July 2010 respectively they have adopted an immediate operating ban on the whole fleet of Meridian Airways taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005. (12) In addition, Belgium and the United Kingdom submitted on 29 July 2010 to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005, and as prescribed by Article 6 of Regulation (EC) No 473/2006, in view of imposing an operating ban to the European Union on the whole fleet of Meridian Airways. (13) Meridian Airways demonstrated a lack of ability to address safety deficiencies in response to requests by Belgium, as shown by persistent safety deficiencies. Ramp checks in the UK in July 2010 identified multiple airworthiness issues regarding Meridians aircraft which also raised concerns about the control and management of flight operations safety standards at Meridian Airways. These checks reflected a similar pattern of adverse ramp checks conducted over the last year by other Member States which indicated significant systemic safety issues within the air carrier. (14) The competent authorities of the Republic of Ghana, whilst being willing to co-operate with the Member States in dealing with identified deficiencies, did not adequately address major safety findings resulting from SAFA inspections, as demonstrated by persistent safety deficiencies. However, following notification by the Commission of their concerns regarding the safety standards of the carrier, the competent authorities of Ghana suspended the Air Operator's Certificate of Meridian Airways on 29 July 2010. (15) Meridian Airways were heard by the services of the Commission and the competent authorities of Belgium, Germany and the United Kingdom on 12 August 2010. These consultations did not provide satisfactory solutions to address the identified safety deficiencies in the short term. The competent authorities of the Republic of Ghana declined to attend the meeting. (16) The Commission takes note of the commitment by the carrier to continue with its corrective action plan. The progress made by the carrier with the implementation of the corrective action plan together with any other developments should be examined at the next meeting of the Air Safety Committee. (17) On the basis of the common criteria, it is assessed that Meridian Airways does not meet the relevant safety standards. The air carrier should be subject to a ban to all its operations and should be included in Annex A. (18) There is verified evidence of serious safety deficiencies on the part of Airlift International (GH) Ltd certified in the Republic of Ghana. These deficiencies have been identified by the United Kingdom during a ramp inspection performed under the SAFA programme (6). (19) The competent authorities of the United Kingdom communicated to the Commission that it adopted on 29 July 2010 an immediate operating ban on the whole fleet of Airlift International (GH) Ltd, due to the number of serious and major findings observed during the ramp inspection as well as the crew's disregard for the applicable flight time limitations. (20) In addition, the United Kingdom submitted on 29 July 2010 to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005, and as prescribed by Article 6 of Regulation (EC) No 473/2006, in view of imposing an operating ban to the European Union on the whole fleet of Airlift International (GH) Ltd. (21) Pursuant to the request of the United Kingdom, the Commission consulted the air carrier and the competent authorities in charge of its oversight. These consultations did not provide assurance that the identified safety deficiencies had been removed and that an adequate action plan had been implemented in order to prevent their reoccurrence. (22) Airlift International (GH) Ltd and the competent authorities of Ghana were heard by the services of the Commission and the competent authorities of Germany and the United Kingdom on 18 August 2010. The air carrier provided documents showing they were permitted to operate four aircraft of type DC8-63F (registration marks 9G-FAB, 9G-TOP, 9G-RAC, 9G-SIM) but that 9G-FAB and 9G-SIM were in storage. The air carrier explained the safety processes they have in place but were unable to provide a clear explanation of why aircraft 9G-RAC, which had been brought out of storage to operate the flight to the UK, had failed to meet international standards. The air carrier briefed that it had recently improved its quality and safety management arrangements and was currently undergoing a review of their safety management processes. (23) Taking into account the actions taken by the air carrier to date, and on the basis of the common criteria, it is assessed that Airlift International (GH) Ltd should be included in Annex B to allow operations exclusively with the aircraft with registration mark 9G-TOP. The Commission will review the situation at the next meeting of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2010. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as last amended by Regulation (EU) No 590/2010 (OJ L 170, 6.6.2010, p. 9). (3) OJ L 84, 23.3.2006, p. 14. (4) OJ L 84, 23.3.2006, p. 8. (5) BCAA-2010-68, BCAA-2009-132, BCAA-2010-10, DGAC/F-2010-1297, LBA/D-2009-1415, LBA/D-2010-386, CAA-NL-2009-200, CAA-UK-2009-873, CAA-UK-2010-659, CAA-UK-2010-670, CAA-UK-2010-671, CAA-UK-2010-672. (6) CAA-UK-2010-673. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator ARIANA AFGHAN AIRLINES AOC 009 AFG Afghanistan BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including, Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 DCD Republic of Angola AIR GEMINI 002 GLL Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 RAD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014 SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including,  Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS Unknown Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. Unknown Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including: Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA - GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including, Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana put in Annex B, including, Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AEROPRAKT KZ Unknown APK Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown AKS Republic of Kazakhstan ALMATY AVIATION Unknown LMT Republic of Kazakhstan ARKHABAY Unknown KEK Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ASSOCIATION OF AMATEUR PILOTS OF KAZAKHSTAN Unknown Unknown Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown Unknown Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown Unknown Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BERKUT KZ Unknown Unknown Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown KZE Republic of Kazakhstan FENIX Unknown Unknown Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan IJT AVIATION AK-0335-08 DVB Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown Unknown Republic of Kazakhstan KAZAVIA Unknown KKA Republic of Kazakhstan KAZAVIASPAS Unknown KZS Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan NAVIGATOR Unknown Unknown Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown KOV Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION Unknown Unknown Republic of Kazakhstan SALEM AIRCOMPANY Unknown KKS Republic of Kazakhstan SAMAL AIR Unknown SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 SAH Republic of Kazakhstan SEMEYAVIA Unknown SMK Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan SKYSERVICE Unknown Unknown Republic of Kazakhstan TYAN SHAN Unknown Unknown Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown JTU Republic of Kazakhstan ZHERSU AVIA Unknown RZU Republic of Kazakhstan ZHEZKAZGANAIR Unknown Unknown Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including, Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR Unknown AAZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including, Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including, Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 4AN2008003 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 Unknown Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 4AN2005003 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOUR'S FLY'N INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 Unknown Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines ISLAND AVIATION 2009009 Unknown Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 4AN9800035 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 4AN2002002 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 Unknown Republic of the Philippines PACIFIC AIRWAYS CORPORATION Unknown Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION Unknown Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 Unknown Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 4AN2003003 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 4AN9800029 Unknown Republic of the Philippines SOUTH EAST ASIA INC. 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 Unknown Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. Unknown Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 Unknown Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 Unknown Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including   Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan Republic of Sudan SUDAN AIRWAYS Unknown Republic of the Sudan SUN AIR COMPANY Unknown Republic of the Sudan MARSLAND COMPANY Unknown Republic of the Sudan ATTICO AIRLINES Unknown Republic of the Sudan FOURTY EIGHT AVIATION Unknown Republic of the Sudan SUDANESE STATES AVIATION COMPANY Unknown Republic of the Sudan ALMAJARA AVIATION Unknown Republic of the Sudan BADER AIRLINES Unknown Republic of the Sudan ALFA AIRLINES Unknown Republic of the Sudan AZZA TRANSPORT COMPANY Unknown Republic of the Sudan GREEN FLAG AVIATION Unknown Republic of the Sudan ALMAJAL AVIATION SERVICE Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including, Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 DPRK All fleet with the exception of: 2 aircraft of type Tu-204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 1 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP Republic of Ghana AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A300, 8 aircraft of type A310, 1 aircraft B737, All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL601; 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2, TBG, D2-TBH, D2-TBJ Republic of Angola UKRAINIAN MEDITERRANEAN 164 UKM Ukraine All fleet with the exception of one aircraft of type MD-83 All fleet with the exception of: UR-CFF Ukraine (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.